The opinion of the court was delivered by
Redpield, Ch. J.
The defendant Flint and his associate Lamed leased to the plaintiff, by a writing, not acknowledged, the land on which to erect a bowling alley, as long as the building should be used for that purpose, upon certain conditions. After the alley was erected, they conveyed the land to a third party, representing to such party that the plaintiff had forfeited his lease by non-performance of certain conditions. It turned out, upon trial, that the plaintiff had not incurred such forfeiture. It is now urged that as the grantee of the land had notice of the plaintiff’s title, he is bound by it, and may be compelled to confirm it. This is probably so. But the conveyance did vest the whole title in the land, as against the defendant and Lamed, in the grantee; and we think the plaintiff is not bound to contest his claim in equity, with the grantee, which will only bring it around against the defendant in another form, if he prevails; but that he may go against the defendant, at law, upon his written contract.
Judgment affirmed.